DETAILED ACTION
Allowable Subject Matter
Claims 3 and 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art such as USPN. 7,578,148 to McMurray and KR-101165931 to Cho do not teach the claimed method of manufacturing a water-repellent knitted fabric consisting of the claimed steps. Specifically, as set forth in the arguments of August 25, 2020, the process consisting of the steps of coating the water-repellent onto the knitted and single type fiber containing fabric after the dying steps and complete drying and prior to an incomplete drying and wash steps are not taught or suggested in the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VINCENT TATESURE/Primary Examiner, Art Unit 1786